Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 4-30-21 and this office action is a final rejection.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3, 5-8, 10-13, 15, 17-20, 22-30, 32-38 and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,596,945 to van der Lely in view of U.S. Patent No. 8,393,296 to Hofman et al.
Referring to claims 1 and 47, van der Lely discloses a milking parlor and a divider – at 40-66, for a longitudinal side of a milking parlor milking stall – at 14-16, for milking milk producing animals – see figure 5, the divider – at 40-66, comprising a housing defining a service unit enclosure – see at 40-46 above 45,46, in figure 5 and an arm enclosure – see at 40-46 below 45-46, divided from the service unit enclosure – see via 42,45,46 in figure 5, a cover disposed to at least partially enclose the service unit enclosure – not shown, however milking parlors are 
Referring to claim 3, van der Lely as modified by Hofman et al. further discloses the service unit is positioned in a hindquarter portion of the divider – see at 40 disposed proximate the animal’s hindquarters in figure 5 of van der Lely.
Referring to claim 5, van der Lely further discloses the service unit contains service-specific parts – see at 67 in figures 1-5 of van der Lely.
Referring to claim 6, van der Lely further discloses the service unit contains milk-channeling parts – see connection with cluster in figures 1-5 of van der Lely.
Referring to claim 7, van der Lely further discloses the service unit is disposed within the service unit enclosure – see at 40,67 in figure 5, and is connected to the divider – see at 67 in figure 5 of van der Lely.

Referring to claim 10, van der Lely further as modified by Hofman et al. discloses the arm is further adjustable between an attachment position and the parked position and the operating position – see figure 5 of van der Lely, and the attachment position is predetermined to support the milking cluster in a position for an automatic attachment of the milking cluster to teats of the milk-producing animal – see at 70-74 in figure 5 of van der Lely, and the divider further comprises, a position sensor operatively associated with the arm and directed to obtain teat position data of the milk-producing animal – see at 75,76.
Referring to claim 11, van der Lely as modified by Hofman et al. further discloses the arm operating position is a fixed preliminary position defined by a stop – see for example connections of 66 to 67 and 66 to 67 and 69 and 69 to 70 in figures 1-5 of van der Lely, and to support the milking cluster in the fixed preliminary position – see figures 1-5 of van der Lely.
Referring to claim 12, van der Lely as modified by Hofman et al. further discloses the arm comprises: an upper arm, and a lower arm coupled to the upper arm – see arms 57-63 with some disposed above or below the others as seen in figure 6 of van der Lely.
Referring to claim 13, van der Lely as modified by Hofman et al. further discloses a drive unit – at 47-56, arranged at an above-animal position – see figure 56and operatively engaged with the arm – see figure 6 of van der Lely.
Referring to claim 15, van der Lely further discloses an arm device drive unit – see at 49,56,64, releasably engaged with the arm device – see figure 6 of van der Lely.

Referring to claim 18, van der Lely as modified by Hofman et al. further discloses an arm drive unit – see at 49,56,64, including a direct drive operatively engaged with the arm – see figures 6 of van der Lely.
Referring to claim 20, van der Lely as modified by Hofman et al. further discloses the arm in the parked position is arranged at least partially in a milking cluster opening defined by the divider – see openings between the framework as seen in figures 1-6 of van der Lely.
Referring to claim 22, van der Lely as modified by Hofman et al. further discloses a milking cluster cleaner/cleaning device – at 115-121, joined to the divider – see for example figures 8-13 of van der Lely.
Referring to claim 23, van der Lely as modified by Hofman et al. further discloses the arm includes a parallel milking cluster guide – see any of 50-66 and 69-70 in figures 5-6 of van der Lely.
Referring to claim 24, van der Lely as modified by Hofman et al. further discloses the parallel milking cluster guide includes a plurality of rods – see rods at the connections of elements in figure 6 of van der Lely.

Referring to claim 26, van der Lely as modified by Hofman et al. further discloses the parallel-guide drive elements include a connector – see at 69,70 and disposed between the arm – at 57-62, and the milking cluster – see at 67-74 in figure 6 of van der Lely.
Referring to claims 27 and 29, van der Lely as modified by Hofman et al. does not disclose the connector includes belts. However, it would have been obvious to one of ordinary skill in the art to take the device of van der Lely and add any suitable connector including the claimed belts, so as to yield the predictable result of allowing for the arm device to be moved into multiple positions as desired during use.
Referring to claim 28, van der Lely as modified by Hofman et al. further discloses the arm includes a drive – see at 49,56,64 in figures 5-6 of van der Lely.
Referring to claim 30, van der Lely as modified by Hofman et al. further discloses the divider and the arm are preassembled into a modular unit – see at 40-70 in figures 5-6 of van der Lely.
Referring to claim 32, van der Lely as modified by Hofman et al. does not disclose the cladding includes two self-supporting half-shells. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van der Lely as modified by Hofman et al. and make the cladding out of two half shells, so as to yield the predictable result of making the device easy to assemble and disassemble.
Referring to claim 33, van der Lely as modified by Hoffman et al. does not disclose the cladding is stainless steel. However, it would have been obvious to one of ordinary skill in the art to take the device of van der Lely  as modified by Hofman et al. and add the cladding made of 
Referring to claim 34, van der Lely as modified by Hofman et al. further discloses at least one removable service unit interchangeable with a second service unit – see at 67 in figures 5-6 of van der Lely capable of being removed and replaced.
Referring to claim 35, van der Lely as modified by Hofman et al. further discloses the service unit includes service-specific functional groups and components – see at 67 in figures 5-6  of van der Lely.
Referring to claim 36, van der Lely as modified by Hofman et al. further discloses the service unit includes milk channel and components – see at 67 connected to 71-74 in figures 5-6 of van der Lely.
Referring to claim 37, van der Lely as modified by Hofman et al. further discloses quick-acting connectors joined to the divider to infrastructure of a milking stall -see connections between items 42 in figure 5 of van der Lely.
Referring to claim 38, van der Lely as modified by Hofman et al. further discloses transporting rollers – at 52-55 of van der Lely.
Claim 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Lely as modified by Hofman et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,814,027 to Hein et al.
Referring to claim 9, van der Lely as modified by Hofman et al. does not disclose the service unit further comprises, a central communication line connected between the service unit .
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Lely ‘945 as modified by Hofman et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,050,219 to van der Lely.
Referring to claim 31, van der Lely ‘945 as modified by Hofman et al. does not disclose wherein the arm is adjusted into the parked position in a scissors movement. Van der Lely ‘219 does disclose the arm is adjusted into the parked position in a scissors movement -see at 22-24 and 27-28 in figure 1 showing the arm in a retracted position via a scissors-like folding of the hinged together arm components - at 22-24. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van der Lely '945 as modified by Hofman et al. and add the scissor movement of the arm as disclosed by van der Lely '219, so as to yield the predictable result of allowing for the arm to be retracted into a position that occupies less space so as not to interfere with other operations of the device.
Claims 39 and 42-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Lely ‘945 in view of U.S. Patent No. 8,393,296 to Hofman et al. and further in view of U.S. Patent No. 5,080,040 to van der Lely et al.

Referring to claim 42, van der Lely as modified by Hofman et al. and van der Lely et al. further discloses the milking parlor divider can be adjusted between the longitudinal direction of the milking stall, and an animal access position - see items 47-69 in figures 5-7 of van der Lely ‘945.
Referring to claim 43, van der Lely ‘945 as modified by Hofman et al. and van der Lely et al. further discloses the divider is adjustable between a longitudinal direction milking position and an access position - see items 47-69 in figures 5-7 of van der Lely ‘945, wherein an end of the divider is oriented in the direction of a partitioning of a pit for milkers is arranged in closer proximity to the pit partitioning in the milking position than in the access position - see figures 5-7 of van der Lely ‘945. It is noted that applicant has not positively recited the pit partitioning in the claim.
Referring to claim 44, van der Lely ‘945 as modified by Hofman et al. and van der Lely et al. further discloses the divider is adjustable with other dividers, between a longitudinal direction position and an animal access position - see at 47-69 in figures 5-7 and see figure 1 of van der Lely ‘945.
Referring to claim 45, van der Lely ‘945 as modified by Hofman et al. further discloses the dividers in the access position at least partially define a sub-region of the associated milking 
Referring to claim 46, van der Lely ‘945 as modified by Hofman et al. further discloses a through passage-detection system - at 75,76, joined to at least one divider - see via item 67 in figures 5-7 of Hofman et al.
Claims 40-41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Lely ‘945 as modified by Hofman et al. and van der Lely et al. as applied to claim 39 above, and further in view of U.S. Patent No. 6,050,219 to van der Lely.
Referring to claims 40 and 41, van der Lely '945 as modified by Hofman et al. and van der Lely et al. does not disclose the milking parlor is a rotary milking parlor and an external rotary milking parlor. Van der Lely '219 does disclose the milking parlor is a rotary milking parlor and external rotary milking parlor - see figures 1-2 of van der Lely '219. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van der Lely ‘945 as modified by Hofman et al. and van der Lely et al. and use the rotary milking parlor of van der Lely ‘219, so as to yield the predictable result of milking multiple animals at a time as desired.
Claims 48-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Lely ‘945 as modified by Hofman et al. as applied to claim 1 above, and further in view of van der Lely et al.
Referring to claims 48 and 49, Van der Lely ‘945 as modified by Hofman et al. further discloses the service unit includes milk channel and components – see at 67 connected to 71-74 in figures 5-6 of van der Lely ‘945 and further discloses quick-acting connectors joined to the divider to infrastructure of a milking stall – see connections between items 42 in figure 5 of van 
Referring to claims 50-51, Van der Lely ‘945 as modified by Hofman et al. further discloses the service unit includes milk channel and components – see at 67 connected to 71-74 in figures 5-6 of van der Lely ‘945 and further discloses quick-acting connectors joined to the divider to infrastructure of a milking stall – see connections between items 42 in figure 5 of van der Lely ‘945. Van der Lely ‘945 as modified by Hofman et al. does not disclose milk channel parts including a seal, a measuring device, and a milk sensor, and a plurality of quick connectors releasably joining the service unit to the divider and a central control line and a carry frame. Van der Lely et al. does disclose milk channel parts including a seal – at 17,25,28 and/or 48, a measuring device – at 7, and a milk sensor – at 21, and a plurality of quick connectors – see for example at the connections of 3,5,8,9,31,61, releasably joining the service unit to the divider and .

Response to Arguments

3.	Regarding the response to arguments section of the last office action dated 1-21-21, item 67 of the van der Lely reference US 5596945 can be considered a service unit in that “service unit” is a broad claim limitation in that the term “unit” can be construed as any physical component and the term “service” is not given any context in the claims as to what service is being provided/performed by the service unit. Further, the service unit – at 67 of van der Lely is insertable and removable from the service unit enclosure – at 40-46 as seen in figures 5-6 during movement of item 67 and can be inserted and removed during assembly/disassembly and maintenance of the device. Further, the service unit being removable is not the claim language 
	Regarding the broadest reasonable interpretation of the claimed cover, applicant’s claims do not provide for any physical contact or interaction of the cover with the other claimed components and therefore the building in which the device of van der Lely is located can be considered the claimed cover since the building would provide for at least partial enclosing of the service unit enclosure. Applicant further argues that the divider including the cover is for a longitudinal side of a milking parlor stall and the walls of the building in which the device of van der Lely resides would have portions running along a side of stalls in the building. It is recommended that applicant provide the relationship of the cover with the housing and the enclosures of the housing.
	Regarding the prior art rejections of claims 1, 39 and 47,  the van der Lely reference US 5596945 discloses a service unit – at 67 and/or 47,56, which is insertable and removeable – see figures 1-6 where the service unit can be inserted into the stalls and divider between the stalls as seen in figure 5, and the components are assembled so that they can be removed and replaced during maintenance of the device and van der Lely further discloses a service unit enclosure – at 40-46 or at 42,45,46 above items 45-46 and an arm enclosure – at 40-46 below items 45,46. The arguments with respect to the claimed service unit and the use of the building of van der Lely as the claimed cover are discussed earlier in this paragraph of this office action. Further, the Hofman et al. reference US 8393296 discloses the housing having cladding as seen – at 138 and top plate structure holding items 170-174 as seen in figure 3. As seen in figure 3 of Hofman et al. the cladding would not prohibit access to the components of the device for maintenance in that as 
	Regarding the prior art rejections of claims 32 and 33, it would have been obvious to one of ordinary skill in the art to take the device of van der Lely as modified by Hofman et al. and add a two piece cladding and stainless steel cladding as detailed earlier in paragraph 2 of this office action in that the cladding of Hofman et al. is made to be durable and in more than one piece.
	Regarding the prior art rejections of claim 34, the service unit – at 67 of van der Lely can be removed and replaced with another service unit – at 67 during maintenance of the device in that item 67 is removable from the other components of the device as detailed in figures 1-6.
	Regarding the prior art rejections of claim 35, applicant relies upon the same arguments with respect to the claimed service unit discussed earlier with respect to parent claim 1.
	Regarding the prior art rejections of claim 36, applicant relies upon the same arguments with respect to the claimed service unit discussed earlier with respect to parent claim 1.
	Regarding the prior art rejections of claim 37, van der Lely discloses quick-acting connectors joined to the divider to infrastructure of a milking stall -see connections between items 42 in figure 5 of van der Lely where removable components can be removed from each other and can be removed quickly given the easy access to the components as seen in figures 5-6 of van der Lely.
	Regarding the prior art rejections of claims 3, 5-6, 10-13, 15, 17-20, 22-30 and 38 applicant relies upon the same arguments with respect to patent claim 1 discussed earlier. 
	Regarding the prior art rejections of claim 9, the device of van der Lely can incorporate cladding that would not interfere with operation of the rollers given the frame – at 404-46 
	Regarding the prior art rejections of claims 40-41, the van der Lely reference US 6,050,219 discloses the milking parlor is a rotary milking parlor and external rotary milking parlor - see figures 1-2.
	Regarding the prior art rejections of claims 48-51, the van der Lely reference US 5596945 discloses a removable service unit as discussed earlier. Further, the van der Lely et al. reference US 5080040 discloses disclose milk channel parts including a seal – at 17,25,28 and/or 48, a measuring device – at 7, and a milk sensor – at 21, and a plurality of quick connectors – see for example at the connections of 3,5,8,9,31,61, releasably joining the service unit to the divider and a central control line – at 8 – see figures 2-4 and a carry frame – see for example frame components such as supporting item 5 as seen in figure 1, the frame – at 30, and/or frame components supporting the components as seen in figure 2. The combination of these references renders the claims obvious as detailed earlier in paragraph 2 of this office action. 

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643